15. Together for Health: A Strategic Approach for the EU 2008-2013 (
- Before the vote:
rapporteur. - Mr President, I would like to inform you why I, as rapporteur, put seven minuses against the amendments of the Socialist Group. It was a question of my credibility because six of those seven amendments were refused in the ENVI Committee three weeks ago. There were no votes against, and I see no new reasons to change my opinion on this.
The other reason is that we adopted a resolution on safety at work in January and I think that this subject is well covered there. I have no problem with the contents, but I do not think there is any need to repeat some elements in different resolutions. In any case, in order to have an appropriate structure to the text, I would like to table the following oral amendment, in agreement with the shadow rapporteurs. Amendments 1, 3 and 4 are to be moved after paragraph 32, amendment 5 after recital M, and amendment 6 after recital Q. This is just the replacement of that.
To summarise the situation, our rapporteur is not proposing an amendment to the text. He simply wants to ensure that after the vote the services reorganise the final text as he has just proposed.